Citation Nr: 1747403	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-28 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to herbicide agent exposure.

2.  Entitlement to service connection for a colon condition, including as secondary to diabetes mellitus. 

3.  Entitlement to service connection for gout, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.


REPRESENTATION

Veteran represented by:	Barbara Burns Harris, Attorney 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from September 1960 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from May 2012 and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's diabetes mellitus was not due to his time in service.

2.  The preponderance of evidence reflects that the Veteran's colon condition was not due to his time in service. 

3.  The preponderance of evidence reflects that the Veteran's gout was not due to his time in service.

4.  The preponderance of evidence reflects that the Veteran's hypertension was not due to his time in service.

5.  The preponderance of evidence reflects that the Veteran's erectile dysfunction was not due to his time in service.

6.  Evidence received since the January 1969 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for headaches.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The requirements for establishing service connection for a colon condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  The requirements for establishing service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).  

5.  The requirements for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

6.  The January 1969 decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016).   

7.  The evidence received subsequent to the January 1969 rating decision is not new and material and the claim for service connection for a headache disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Herbicide Agent Exposure

The nexus requirement may alternatively be satisfied if the Veteran was exposed to an herbicide agent in service and has a disease that is presumed to be associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2016).  Diabetes mellitus is a disability that is presumptively associated with exposure to herbicide agents.  The Veteran asserts that he was exposed to herbicide agents while serving in Thailand.  There is no presumption of herbicide agent exposure for service in Thailand.  Instead, VA is instructed to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  VA is directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  See Veterans Benefits Adjudication Manual M21-1 IV.ii.1.H.5.b.

The Veteran served as a carpenter in the Air Force at the U-Tapao Air Field in Thailand from January 1965 to February 1968.  In this capacity, the Veteran supervised the carpentry crews, tracked his workers' time sheets, and ordered supplies.  The Veteran provided several lay statements, including one from Major R. N., that he took trips to the Udorn Royal Thai Air Force Base (RTAFB) where he performed construction around buildings where herbicides were stored.  Furthermore, the Veteran stated he worked construction on the fence lines where Agent Orange was sprayed. 

A memorandum from the Joint Services Records Research Center (JSRRC) concerning the Veteran's potential exposure stated there was "no evidence to verify herbicide due to location of military personnel on USAF installations operating in Thailand from 1963 through 1976."  The memorandum noted the Air Force installations in Thailand were on the following RTAFB:  U-Tapao, Ubon, Nahhon Phanom, Udorn, Takhli, Korat, and Don Muang.  However, there was no documentation or evidence to show that herbicides, such as Agent Orange, were ever used on those installations in Thailand for vegetation control during the Vietnam era.  

The Board acknowledges the Veteran's statements that he was around herbicides because of his construction job; however, the memorandum noted that there was no documentation to show that tactical herbicides were used in Thailand on those Air Force Bases for vegetation control.  In an August 2017 statement, the Veteran's attorney referenced the Project CHECO Southeast Asia Report: Base Defense in Thailand.  The CHECO report indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a veteran had a military occupational specialty (MOS) that regularly had contact with the base perimeter, there was a greater likelihood of exposure to herbicide agents.  However, the Veteran did not have a MOS that required regular perimeter duty and there is no other evidence in his service records documenting that he performed duties along the military base perimeter.  

Although he believes he was exposed to herbicide agents in Thailand, the Veteran is not competent to identify an herbicide agent as specified in 38 C.F.R. § 3.307(a)(6), as he does not have the requisite chemical knowledge.  In this case, he has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertions of exposure are essentially speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  His lay statements alone are not sufficient to establish that exposure to herbicide agents actually occurred, and his assertions must be weighed against other evidence of record, including the lack of documentary evidence of use of herbicides.  Id.  

The Veteran submitted a document from the Google discussion group, "straight talk for military veterans" where various forum members discussed whether herbicides were used in Thailand.  None of the forum members professed any specialized knowledge or ability to identify an herbicide agent, and much of the discussion was related to Vietnam, Operation Ranch Hand, Korea, and C-123 aircraft.  The article is not probative.  

The Board concludes the Veteran was not exposed to herbicide agents in service and presumption service connection is not warranted.  

B.  Direct Service Connection 

In determining whether the Veteran is entitled to service connection the Board will also consider if direct service connection is warranted. 

1. Diabetes Mellitus

The Board notes the Veteran was diagnosed with diabetes mellitus in 1993.  Since 1993, the Veteran had continued to receive medical treatment and the evidence of his continued treatment is of record.  The Veteran's STRs lack any treatment for diabetes mellitus in service.  In addition, as noted above the onset of the Veteran's diabetes mellitus, occurred many years after service.  The evidence of record fails to show a continuing symptomatology since service.  Additionally, the Veteran has not argued that his diabetes mellitus is a result of any event in service other than asserted herbicide exposure.  Accordingly, the Board finds direct service connection for diabetes mellitus is not warranted. 

As service connection for diabetes mellitus is denied, there is no need to address further the theory of secondary service connection under 38 C.F.R. § 3.310 for a colon condition, gout, hypertension, and erectile dysfunction. 

2. Colon Condition

The Board notes the Veteran's STRs document his stomach problems in service.  The Veteran was treated for gastritis in May 1966, had an unremarkable UGI series in March 1966, complained of diarrhea in service, and was diagnosed with colitis in January 1967.  The Veteran's March 1968 separation examination documented the Veteran's complaint of mild indigestion that he self-treated.  The Veteran was diagnosed with diverticula scattered in the right colon in February 1996.  In 2011, the Veteran's colonoscopy showed that he had a polyp in his colon.

In September 2016, the Veteran received a VA examination.  The examiner reviewed the Veteran's file and medical history.  The examiner noted the Veteran's in-service incidents  including diarrhea, gastritis, and colitis, in addition to the indigestion reported on his separation examination.  The examiner ultimately concluded the Veteran's current colon condition was not related to his time in service.  The examiner found that diverticula is a separate condition from temporary in-service diarrhea, which had resolved.  Additionally, the examiner noted his colon polyps were not related to his time in service, and that the Veteran no longer had colitis.  

The Board finds the preponderance of the medical evidence is against the Veteran's claim.  The Board notes the VA examiner opined the Veteran's in-service incidents resolved and were not related to his current colon problems of polyps and diverticulitis.  The VA examiner's opinion, as a medical professional, is afforded higher probative value than any lay statements by the Veteran.  The Veteran in this case lacks the requisite medical knowledge to provide an etiological opinion.  

3. Gout
	
The Veteran currently has gout.  However, there is no evidence in the Veteran's STRs that he complained of or was treated for gout while in service.  Additionally, the Veteran's complaints about stiffness and arthralgia were not noted until many years after service.  He was also not diagnosed with gout within a year of separation from service.  Therefore, the Board finds there was no in-service incident to connect to the Veteran's current diagnosis, nor has the Veteran so asserted.  Accordingly, the Board finds direct service connection is not warranted.

4. Hypertension

The Veteran's abnormal heart and atypical systolic ejection murmur was noted on his March 1968 separation examination.  However, his STRs fail to show any treatment for or a diagnosis of hypertension.  The Board notes the Veteran was diagnosed with hypertension in 1993, over 20 years after service.  The Board notes there is no evidence in the record to suggest the Veteran's hypertension developed to a compensable degree within 1 year of separation.  Thus, the Board concludes that both presumptive and direct service connection for hypertension are not warranted.  Other than asserted herbicide exposure, the Veteran has not raised other theories of entitlement.  

5.  Erectile Dysfunction 

The Veteran's STRs lack treatment or complaints of erectile dysfunction.  The Board notes the Veteran's low libido and impotence was noted in January 2006, many years after service.  The Veteran has not submitted lay evidence in favor of direct service connection for erectile dysfunction.  Thus, the Board concludes direct service connection for erectile dysfunction is not warranted.  

II.  New and Material Evidence 

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran initially filed a claim of service connection for headaches in December 1968.  He was denied service connection by the RO in January 1969.  The RO noted the evidence of the record showed the Veteran did not have any in-service incident that would have caused his headaches.  The RO concluded he had a history of headaches since childhood which caused his current disability.  The Veteran was notified of that decision and his appeal rights; however, he did not file an appeal.  In general, the rating decisions that are not timely appealed are final.  See 38 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Thus, the January 1969 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

The Veteran then filed a petition to reopen in August 2011, and in a May 2012 rating decision, the RO determined new and material evidence had not been submitted to warrant a reopening of the claim.  The RO found the additional VA treatment records the Veteran submitted did not provide any new evidence to support a finding of an etiological link between the Veteran's headaches and his active duty service.  The additional VA treatment records do not address whether there is an etiological link between his headaches and his period of active service.  The new evidence addresses whether there is a link between headaches and diabetes mellitus.  As the Board has denied service connection for diabetes mellitus, the evidence is not material because it does not go towards establishing an unestablished fact necessary to substantiate the claim.  New and material evidence has not been received to reopen the Veteran's claim for headaches.  38 C.F.R. § 3.156(a).   


ORDER

Entitlement to service connection for diabetes mellitus type II (DM) is denied.

Entitlement to service connection for colon condition is denied. 

Entitlement to service connection for gout is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied. 

As new and material evidence has not been received, the petition to reopen the claim for service connection for headaches is denied.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


